DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, claims 28-30 were rejected under 112 paragraph b.  The examiner thanks the applicant for amending the claims and thus withdraws the 112 rejection. 
3.	Applicant’s arguments, filed 9/24/2021, with respect to claims 1, 21 and 27 have been fully considered and are persuasive in view of the amendment.  Therefore, these rejections have been withdrawn. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 1/24/2022 has been considered by the examiner. It does not affect patentability of pending claims as previously agreed and amended (below).
Examiner’s Amendment 
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Hasina Ali on 11/4/2021. 
7.	The application has been amended as follows:
Claim 1: (Currently Amended) A semiconductor processing system, comprising: a processing chamber configured to process a wafer and comprising a door; a contamination detection system configured to determine whether a contamination level on a horizontal bottom surface of the door is greater than a baseline level; and a contamination removal system configured to horizontal bottom surface of the door in response to the contamination level being greater than the baseline level. 
Claim 21: (Currently Amended) A semiconductor processing system, comprising: a processing chamber configured to process a wafer and comprising a door; a contamination detection system configured to emit a radiation along a horizontal bottom surface of the door and detect an optical property of a portion of the radiation; a processor configured to determine a contamination level on the horizontal bottom surface of the door based on the optical property; a contamination removal system configured to remove contaminants from the horizontal bottom surface of the door based on the contamination level, wherein the contamination removal system comprises an array of wiping elements and supporting elements.
Claim 25: (Currently Amended) The semiconductor processing system of claim 21, wherein a side surface of the door includes a hydrophobic coating with a water contact angle ranging from about 93 degrees to about 176 degrees. 
Claim 26: (Currently Amended) The semiconductor processing system of claim 21, wherein a side surface of the door includes a textured surface with a plurality of cavities.  
Claim 27: (Currently Amended) A semiconductor processing system, comprising: a processing chamber comprising a door with a hydrophobic coating on a surface of the door; a contamination detection system configured to determine a contamination level on the surface of the door; and a contamination removal system comprising a gas nozzle configured to direct a stream of gas at the surface of the door to remove contaminants from the surface of the door based on the contamination level, wherein the gas nozzle is positioned at a lateral distance of about 1 cm to about 5 cm away from the surface of the door.  
Reasons for Allowance
8.	Claims 1-10 and 21-30 are allowed.  
9.	The following is an examiner’s statement of reasons for allowance:  
10.	The closest prior art of record is Satoh et al. (PG Pub U.S 2006/0228473).

12.	Satoh fails to teach the system is configured to determining contamination level on a horizontal bottom surface of the door and removing contaminants from the horizontal bottom surface of the door.
13.	Regarding claim 21, Satoh teaches a semiconductor processing system, comprising: a processing chamber configured to process a wafer and comprising a door; a contamination detection system configured to emit a radiation along an inner surface of the chamber and detect an optical property of a portion of the radiation; a processor configured to determine a contamination level on the inner surface based on the optical property; and a contamination removal system configured to remove contaminants from the surface based on the contamination level.  
14.	Satoh fails to teach the system is configured to determining contamination level on a horizontal bottom surface of the door and removing contaminants from the horizontal bottom surface of the door, wherein the contamination removal system comprises an array of wiping elements and supporting elements.   
15.	Regarding claim 27, Satoh teaches a semiconductor processing system, comprising: a processing chamber comprising a door; a contamination detection system configured to determine a contamination level on an inner chamber surface; and a contamination removal system comprising a gas nozzle configured to remove contaminants from the inner chamber surface based on the contamination level.  

17.	Thus, the prior art of record does not fairly teach or suggest a semiconductor processing system as in the context of claims 1, 21, and 27.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714